Citation Nr: 1604649	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in June 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (RO) in Detroit, Michigan, which denied the appellant's request of service connection for the cause of the Veteran's death.  The appellant waived her right to a hearing with the Detroit RO in September 2008, and has not requested a Board hearing.

In May 2012, April 2014, and September 2014 decisions, the Board remanded the claim for further development.  Most recently, in its September 2014 remand decision, the Board directed that private medical records and a VA medical opinion be obtained.  In May 2015, a medical opinion was provided, and a supplemental statement of the case was issued.  However, as discussed below, further development is needed.

The Board notes that, in addition to the paper claims file, the Veteran has electronic claims files in Virtual VA and VBMS.  These have been reviewed and are largely duplicative of the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

While the Board sincerely regrets the additional delay, a remand is necessary to ensure a complete record in which the appellant is afforded every possible consideration.

VA treatment records reference a hospitalization in March 2004 at either Munson Medical Center or a hospital in Manistee, during which the Veteran was treated for chronic obstructive pulmonary disease (COPD) and a bowel perforation.  See VA Treatment Records dated 6/16/2004 and 6/21/2005.  In addition, the death certificate references West Shore Medical Center as the facility where the Veteran died.  VA is required to make reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159 (2015).  In October 2014, the RO sent a letter to the appellant, requesting that she complete an attached authorization and release form to obtain these records.  While the appellant did not respond to this letter, the Board finds that a follow-up attempt to obtain the release would be reasonable in this case.

A VA medical opinion with regard to the Veteran's cause of death was obtained in May 2015.  The physician opined that the Veteran's death from COPD and pneumonia was not likely related to his active service, to include his presumed exposure to Agent Orange.  The physician stated that the Veteran's separation examination did not reveal any chronic lung condition, and that COPD and pneumonia are not included in the list of medical conditions presumed to be caused by Agent Orange exposure.  The physician also opined that the Veteran's service-connected post-traumatic stress disorder (PTSD) and/or malaria are not likely to have caused or aggravated his COPD and/or pneumonia, and are not likely to have caused or contributed to his death.  The physician stated that PTSD and/or malaria do not usually affect the pulmonary system or lungs.

The May 2015 medical opinion is inadequate.  Although the diseases identified as causing the Veteran's death are not presumptively service-connected based on Agent Orange exposure, the appellant may still establish service connection with proof of direct causation, to include causation by Agent Orange exposure, or with proof of secondary causation or aggravation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the physician erred by relying on the fact that COPD and pneumonia are not presumptively service-connected chronic diseases.  Moreover, the fact that chronic lung disease was not noted at the Veteran's separation examination does not preclude service connection, as the in-service injury or aggravation element of service connection may be proven by lay or other evidence.  See 38 U.S.C.A. § 1154(b) (West 2014); Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  Finally, the physician's statement that PTSD and/or malaria do not usually affect the lungs is not a sufficient basis for his conclusion, as it does not explain or take into account any of the particular facts of this case.  The opinion lacks a complete analysis and rationale and therefore frustrates judicial review.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Another medical opinion is necessary before the claim can be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Make reasonable efforts to obtain any relevant treatment records not already contained in the claims file, including those from West Shore Medical Center and from the March 2004 hospitalization in Manistee or Munson Medical Center.  

2. Then, obtain a medical opinion as to the cause of the Veteran's death.  The claims file, including a copy of this Remand and any evidence subsequently obtained, must be available to and reviewed by the clinician.  The clinician is specifically requested to opine as to:

a. Whether it is at least as likely as not (at least a 50 percent probability) that the cause of the Veteran's death from chronic obstructive pulmonary disease and haemophilus influenzae pneumonia is related to a disease or injury incurred or aggravated during service.  

Although COPD and pneumonia are not presumptively related to herbicide exposure, the clinician must specifically address whether the cause of the Veteran's death is related to herbicide exposure conceded as a result of his service in the Republic of Vietnam.

b. Whether it is as least as likely as not (at least a 50 percent probability) that the Veteran's service-connected post-traumatic stress disorder and/or malaria caused or aggravated (i.e. worsened beyond its natural progression) his chronic obstructive pulmonary disease and/or pneumonia.  The response should clearly address both causation and aggravation.

c. Whether it is as least as likely as not (at least a 50 percent probability) that the service-connected post-traumatic stress disorder and/or malaria caused or contributed to the cause of the Veteran's death.

The clinician should consider all lay and medical evidence.  A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

If the clinician feels that the requested opinion cannot be rendered without resorting to speculation, the clinician should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the clinician (i.e. additional facts are required, or the clinician does not have the needed knowledge or training).

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




